Citation Nr: 0204471	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  00-18 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.

2.  Entitlement to an effective date earlier than December 3, 
1999, for the grant of a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife



ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which, among other things, continued a 70 
percent disability evaluation for post-traumatic stress 
disorder and granted a total disability rating based on 
individual unemployability, assigning December 3, 1999, as 
the effective date for the total rating.  The veteran appeals 
the continuance of the 70 percent schedular rating for his 
post-traumatic stress disorder and the assignment of December 
3, 1999, as the effective date for his total rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has occupational and social impairment with 
deficiencies in most areas due to suicidal ideation, impaired 
impulse control and difficulty adapting to stressful 
circumstances.

3.  The veteran submitted an informal claim for a total 
disability rating based on individual unemployability on 
February 10, 1998.

4.  The veteran was first shown to be unable to work on April 
29, 1997, when a Global Assessment of Functioning score of 40 
was assigned.

CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 70 percent for post-traumatic stress disorder have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1-4.16, 4.125-4.130, Diagnostic Code 9411 (2001).

2.  The criteria for an effective date of April 29, 1997, for 
the assignment of a total disability rating based on 
individual unemployability have been met.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.400(o)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claims for an increased evaluation for post-traumatic stress 
disorder and for an earlier effective date for his total 
rating as well as its duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
these claims under the Veterans Claims Assistance Act of 
2000 (VCAA) [codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West 2001)].  Regulations implementing the VCAA have 
been enacted.  66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  By virtue of the Statement of the Case and 
Supplemental Statement of the Case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the veteran's claims 
currently on appeal.  The veteran was afforded a VA 
examination and all relevant records adequately identified 
by the veteran have been obtained and associated with the 
claims folder.  The veteran and his wife were also given the 
opportunity to appear and testify before the Board to 
advance any and all arguments in favor of the veteran's 
claims.  At that time, the record was held open in order for 
the veteran to submit additional treatment evidence.  
Additional evidence from the veteran's treating physician 
was received in January 2002.

I.  Background

The veteran originally applied for VA compensation benefits 
in August 1992.  Based on that application, service 
connection for post-traumatic stress disorder was granted as 
the veteran was found to have experienced traumatic events 
during his service in the Republic of Vietnam.  A 30 percent 
disability evaluation was assigned effective as of the date 
of application for benefits.  Effective February 1995, the 
veteran's disability evaluation for post-traumatic stress 
disorder was increased to 50 percent. 

On April 29, 1997, the veteran underwent VA psychiatric 
examination and complained of being more irritable.  He 
related an incident in which he became very upset and 
exploded during a counseling class for veterans with post-
traumatic stress disorder and reported that he had not been 
able to return to that class.  Upon examination, the veteran 
was found to have a heightened level of anxiety and a Global 
Assessment of Functioning score of 40 was assigned.

In May 1997, the veteran's 50 percent disability evaluation 
for post-traumatic stress disorder was maintained in an RO 
rating decision.  The veteran appealed that determination, 
requesting that a 70 percent evaluation be assigned.  In 
perfecting his appeal for an increased evaluation, the 
veteran submitted a VA Form 9 dated February 10, 1998, 
asserted that he had not worked since 1989 due to stress-
induced hypertension and heart problems.  The veteran 
submitted a document signed by his treating physician in 
October 1989, showing that the veteran could not perform any 
jobs with time pressures due to a diagnosis of coronary 
artery disease.

In a Board decision dated February 1, 1999, a 70 percent 
disability evaluation for post-traumatic stress disorder was 
granted.  The RO subsequently assigned an effective date of 
April 29, 1997, for the 70 percent evaluation.  


On December 3, 1999, the veteran filed an application for 
increased compensation based on individual unemployability.  
Treatment records show that the veteran participates in 
treatment for his post-traumatic stress disorder by attending 
group classes at the VA Medical Center and is prescribed 
medication by a private physician.  He has not required 
psychiatric hospitalization.

In February 2000, the veteran underwent VA examination and 
related living with his second wife and their getting along 
reasonably well even though he described himself as irritable 
and assaultive on occasion.  He stated that he was able to 
shop with his wife if the store was not too crowded, fish 
with his son on occasion, and assist with household chores 
including cooking.  The veteran reported that he also spent 
time reading and watching television.  He stated that he had 
not worked in quite some time because he could not get along 
with his co-workers and superiors.  Upon examination, he was 
found to be restless and nervous with rapid, fragmented 
speech which became explosive at times.  The veteran's 
thought processes were found to be poorly organized and his 
memory and concentration were deemed to be poor.  There was 
no evidence of expressions, delusions or hallucinations.  The 
examiner opined that the veteran was capable of managing his 
own affairs, but was unemployable as a result of heightened 
anxiety, irritability, and confrontational behavior.  The 
examiner rendered an Axis I diagnosis of post-traumatic 
stress disorder and assigned a Global Assessment of 
Functioning score of 40.

In May 2000, the RO continued the veteran's 70 percent 
schedular rating for post-traumatic stress disorder, but 
granted a total rating based on individual unemployability.  
An effective date of December 3, 1999, the date of receipt of 
claim, was assigned for the total rating.  The veteran 
appealed the continuance of a 70 percent schedular rating as 
well as the assignment of December 3, 1999, as the effective 
date for his total rating.

In December 2001, the veteran and his wife appeared and 
testified before the Board that the veteran attended group 
post-traumatic stress disorder classes at a VA Medical Center 
about once per month and took medication prescribed by a 
private physician on a daily basis.  The veteran stated that 
he experienced flashbacks and only slept about three hours 
per night, that his son had to remove all of his guns from 
the home because of the veteran's suicidal tendencies.  The 
veteran's wife testified that she and the veteran went out to 
dinner about once every four to six weeks, but did not have 
visitors at home.  The veteran testified that he paid his own 
bills, cooked, drove his motor vehicle, and left his home on 
his own every day because he needed to get away from the 
other family members living there.  He stated that he never 
forgot his wife's name or his children's names.  The veteran 
testified that he did not trust anyone, that he was "flying 
off the handle" more often than before, and that he felt 
stressed and irritable.  He stated that he had not worked 
since 1989 because he had problems with authority figures and 
problems with his memory.  The veteran testified that he 
received a note from his physician stating that he could not 
work following a heart attack and that he had not tried to 
obtain employment in years.

At the December 2001 hearing, the veteran's representative 
asserted that the veteran was eligible for an earlier 
effective date for his total rating because his treating 
physician reported in 1989 that the veteran was unable to 
work because of a heart 
condition and because of symptoms of post-traumatic stress 
disorder.  The representative argued that the physician's 
statement should be construed as an informal claim, thus 
allowing for an earlier effective date.

II.  Increased Evaluation

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's post-traumatic stress disorder has been 
evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, 
which sets forth the criteria for evaluating post-traumatic 
stress disorder using a general rating formula for mental 
disorders outlined in Diagnostic Code 9440.  The general 
rating formula for mental disorders is as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationship..............................70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.............10 percent

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication............0 percent

Given the evidence as outlined above, the Board finds that 
the 70 percent disability evaluation currently assigned for 
the veteran's post-traumatic stress disorder is appropriate 
as the veteran shows occupational and social impairment with 
deficiencies in most areas due to suicidal ideation, impaired 
impulse control and difficulty in adapting to stressful 
circumstances.  Many of the criteria for a 70 percent 
evaluation are not met as there is no evidence that the 
veteran has difficulty functioning independently, has spatial 
disorientation, or neglects his personal hygiene or personal 
appearance.  Nonetheless, the criteria for a 70 percent 
evaluation appears to most accurately reflect the veteran's 
level of disability.

Although the veteran currently seeks a 100 percent schedular 
rating for post-traumatic stress disorder, the Board finds 
that such an evaluation cannot be assigned as there is no 
evidence of total occupational and social impairment due to 
symptoms of a psychiatric disability.  Specifically, the 
veteran does not exhibit gross impairment in thought 
processes or communication, he does not experience delusions 
or hallucinations, he does not exhibit grossly inappropriate 
behavior or an inability to perform activities of daily 
living, he does not experience disorientation to time or 
place, and he does not forget his name or the names of close 
relatives.  The veteran points to the fact that he has 
suicidal tendencies as justification for the assignment of a 
100 percent rating; however, the Board finds that the veteran 
does not have a total social impairment from his psychiatric 
disorder as evidenced by his ability to perform all 
activities of daily living, including managing his own 
financial affairs, his ability to socialize with his wife and 
son, and his ability to leave the home alone on a daily basis 
and communicate effectively.  The veteran's suicidal ideation 
have not caused him to require hospitalization nor have they 
interfered with his ability to have effective relationships 
with his wife and son.  As such, even though the veteran is 
deemed to have a total occupational impairment due to his 
heightened anxiety, irritability, and confrontational 
behavior, he does not have a total social impairment.  
Accordingly, the Board finds that the criteria for a 100 
percent schedular rating for post-traumatic stress disorder 
have not been met.

III.  Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  In claims for increased disability 
evaluations, the appropriate effective date is the earliest 
date as of which it is factually ascertainable that an 
increase in disability occurred if the claim is received 
within one year from such date.  Otherwise, the date of 
receipt of claim is the appropriate date for assignment.  
See 38 C.F.R. § 3.400(o)(2).

Given the evidence as outlined above, the Board finds that 
the veteran's February 10, 1998, VA Form 9 asserting that he 
was unable to work because of stress-related illnesses is an 
informal claim for a total disability evaluation 
notwithstanding the fact that the veteran also asserted in 
that document that a 70 percent schedular evaluation would 
seem appropriate.  Additionally, a review of the evidence of 
record shows that the veteran had a Global Assessment of 
Functioning score of 40 as of April 29, 1997, the date he 
underwent VA examination.  According to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), such a score indicates major impairment in several 
aspects of one's life, including an inability to work.  
Therefore, because the date of April 29, 1997, the first 
indication of an inability to work, is within one year of the 
veteran's informal claim for a total disability evaluation, 
the Board finds that the appropriate date for assignment of a 
total disability evaluation is April 29, 1997.  The Board 
notes that although the veteran submitted a document dated in 
1989 showing an inability to perform certain types of work, 
that document was not received by VA until February 1998.  
Thus, the earliest date that it was factually ascertainable 
that an increase in disability occurred, is found to be the 
date of VA examination on April 29, 1997.  Accordingly, the 
veteran's appeal in this regard is granted with the 
assignment of April 29, 1997, as the effective date of the 
veteran's total disability rating based on individual 
unemployability.


ORDER

A schedular evaluation in excess of 70 percent for post-
traumatic stress disorder is denied.

An effective date of April 29, 1997, for a total disability 
rating based on individual unemployability is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

